Citation Nr: 1235808	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-39 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the severance of service connection for gout of the right knee resulting in a reduction of the evaluation of the service-connected degenerative joint disease of the right knee from 40 percent to 10 percent. 

2.  The propriety of the severance of service connection for gout of the left knee resulting in a reduction of the evaluation of the service-connected degenerative joint disease of the left knee from 40 percent to 10 percent. 

3.  Entitlement to service connection for gout of both feet.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 until April 2001 with four months prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2010, the Veteran and his spouse testified at a hearing at the Board before the undersigned.  A transcript of the proceeding is of record.  

In June 2010, the Board issued a decision which upheld the severance of service connection for gout of the right knee resulting in a disability rating reduction from 40 to 10 percent and upheld the severance of service connection for gout of the left knee, also resulting in a disability rating reduction from 40 to 10 percent.  The Board remanded the claim for service connection for gout of the feet.  In November 2011, the Board remanded the claim again, after finding that the Veteran had shown good cause for failing to report to a VA examination.  

In the meantime, the Veteran appealed the severance of service connection for gout for the knees, and associated reduction of compensation for each from 40 percent to 10 percent, to the Court of Appeals for Veterans Claims (CAVC).  In May 2012, the CAVC issued a Memorandum Decision determining that the severance of service connection for gout was improper and restoring the 40 percent rating assigned for each knee.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The May 2012 CAVC Memorandum decision determined that severance of service connection for gout of the right knee was improper and restored the 40 percent rating for gout and patellofemoral syndrome right knee.  

2.  The May 2012 CAVC Memorandum decision determined that severance of service connection for gout of the left knee was improper and restored the 40 percent rating for gout and patellofemoral syndrome left knee.  

3.  The evidence of records shown that the Veteran has gout affecting the feet that is likely attributable to service.  


CONCLUSIONS OF LAW

1.  Severance of service connection for gout of the right knee was improper and service connection is restored.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2011).

2.  The reduction in the disability evaluation for service-connected gout and patellofemoral syndrome right knee from 40 percent to 10 percent was improper and, effective July 1, 2007, the 40 percent rating is restored.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2011).


3.  Severance of service connection for gout of the left knee was improper and service connection is restored.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2011).

4.  The reduction in the disability evaluation for service-connected gout and patellofemoral syndrome left knee from 40 percent to 10 percent was improper and, effective July 1, 2007, the 40 percent rating is restored.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2011).

5.  Affording the Veteran the benefit of the doubt, the criteria for service connection for gout of the feet have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



								[Continued on Next Page]
II.  Severance of Service connection/Restoration Claims

A.  Background and Analysis

During military service, the appellant was treated for chronic bilateral knee pain and diagnosed with bilateral patellofemoral pain syndrome and degenerative joint disease of the knees.  In June 2001, the appellant filed a claim for disability compensation for his bilateral knee condition.  In March 2003, the RO granted disability compensation for patellofemoral syndrome of the right and left knee, effective May 1, 2001, and assigned separate 10 percent disability ratings for each knee.  Two months later, the appellant was diagnosed with "gouty arthritis."  In May 2004, the RO granted the appellant's request for increased compensation for both knees.  The RO found that September 2003 private treatment reports showed that the appellant's bilateral knee condition increased in severity with pain, swelling, and redness.  The RO also noted that the medical records showed decreased range of motion, multiple periods of incapacitation, and a diagnosis of gout of the bilateral knees.  The RO framed the issue as "[e]valuation of gout previously rated under patellofemoral syndrome right [and left] knee, currently evaluated as 10[%] disabling" and increased the appellant's evaluation to 40 percent, for each knee, effective September 23, 2003.  

The appellant sought another increase in disability compensation in January 2006, and underwent a VA joints examination in September 2006.  After a review of the appellant's claims file, his medical history, and a physical examination, the VA examiner diagnosed the appellant with "degenerative joint disease with gouty arthritis of the knees."  In October 2006, the examiner was asked whether "the gouty arthritis [is] a result or progression of the veteran's patellofemoral syndrome or is it a separate finding.  If it is unrelated, please indicate if possible without speculation the level of disability present [as a result of] the veteran's service connected condition."  In response, the examiner stated that the "veteran has gouty arthritis superimposed [illegible] [patellofemoral syndrome], aggravating the [patellofemoral syndrome] to a degree that I cannot state without speculation."  

On January 24, 2007, the RO notified the appellant of a January 17, 2007, rating decision, which proposed to decrease the appellant's disability rating for both knees.  The RO framed the issue in the notice letter and rating decision as "[e]valuation of gout, previously rated as patellofemoral syndrome right knee, which is currently 40% disabled, is proposed to be decreased to 10%" and "[e]valuation of gout, previously rated as patellofemoral syndrome left knee, which is currently 40% disabled, is proposed to be decreased to 10%."  However, the RO stated that "[t]he VA rating decision of May 24, 2004, made a clear and unmistakable error. . . . That rating granted service connection for gout of the right and left knees each evaluated at 40%. . . . We are proposing to sever service connection for gout and rate each knee as patellofemoral syndrome."  The RO reasoned that the record "did not provide a link between the diagnosis of gout and . . . military service or the previous diagnosis of patellofemoral syndrome."  Based on the results of the September 2006 VA examination, the RO also proposed separate 10% disability ratings for each knee.  In March 2007, the RO severed service connection for gout and reduced from 40 percent to 10 percent, for each knee, the disability evaluation of patellofemoral syndrome, effective July 1, 2007.  Also, in March 2007, the appellant underwent a private independent medical examination by Dr. S., an orthopedic surgeon.  Dr. S's report indicates that the appellant "reports, and his records confirm, that he has a crystal proven diagnosis of gout for over 10 years" and diagnosed the appellant with "[c]rystal proven history of gout, knees and toes" and "[degenerative joint disease] knees." (emphasis added).  Thereafter, the RO issued another rating decision in October 2007, which continued a 10 percent evaluation of "degenerative joint disease (previously evaluated as patellofemoral joint syndrome)" for each knee.   

VA will sever service connection "only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being on the Government)."  38 C.F.R. § 3.105(d).  Clear and unmistakable error is "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Such errors "are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Graves v. Brown, 6 Vet. App. 166, 170 (1994).  If service connection is severed based on a lesser standard, it is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Graves, 6 Vet. App. at 170; Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

Here, the CAVC determined that VA erred in severing service connection for gout of the bilateral knees.  In essence, VA erred by focusing on whether there is competent evidence of a nexus between the current and the service-connected patellofemoral syndrome of the bilateral knees.  Rather, VA should have focused on whether there was clear and unmistakable that there is not a nexus.  Here, even though the Veteran was not treated for gout in service, because degenerative joint disease and gout are both forms of arthritis, a "possible relationship" existed.  Because the record contains evidence of a "possible relationship" between degenerative joint disease and gout, the Court concluded that it is illogical to conclude that a grant of service connection for gout is clearly and unmistakably erroneous.  

Given the CAVC's decision reversing the Board's June 2010, and for the reasons set forth above, the Board finds that the decision to sever service connection for gout of the right knee resulting in a disability rating reduction from 40 percent to 10 percent and the decision to sever service connection for gout of the left knee resulting in a disability rating reduction from 40 percent to 10 percent was improper.  Accordingly, service connection for gout is restored.  In so much as the severance was improper, the corresponding rating reductions were also improper.  Accordingly, the 40 percent rating for each knee disability is restored.  

III.  Service Connection for Gouty Arthritis of the Feet

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

As set forth above in the decision addressing the propriety of the severance of service connection for gout, the Board finds that service connection for gout as it effects the bilateral knees is restored.  Thus, by implication, there is a finding that gout had its onset during service.  The only remaining question then is whether the Veteran has a current bilateral foot disability manifested by gout.  

Here, in November 2005, the Veteran was treated for recurrent gout in the left metatarsal phalangeal joint in the foot.  In a March 2007 letter, the Veteran's private physician, Dr. W. A. S., M.D. stated that the Veteran had a crystal-proven history of gout in the knees and the toes.  Other 2007 records from Dr. W. A. S. describe gout attacks as affecting the feet.  Given the foregoing, there is competent medical evidence of gout in the feet.  Because gout has already been related to service and gout is a disease process related to uric acid production that can affect multiple joints, after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for gout of the feet have been met.  In making this determination, the Board acknowledges the December 2011 VA examination opinion does not support the claim.  That opinion, however, is based on a finding that gout was not shown in service.  Here, because service connection is in effect for gout, the resulting opinion is based on an inaccurate factual premise and, accordingly, must not be afforded any significant probative weight.  


ORDER

Severance of service connection for gout of the right knee was improper and service connection is restored.  

The reduction in the disability evaluation for service-connected gout and patellofemoral syndrome right knee from 40 percent to 10 percent  was improper and, effective July 1, 2007; the 40 percent rating is restored.  

Severance of service connection for gout of the left knee was improper and service connection is restored.  

The reduction in the disability evaluation for service-connected gout and patellofemoral syndrome left knee from 40 percent to 10 percent was improper and, effective July 1, 2007, the 40 percent rating is restored.  

Service connection for gout of the feet is granted.  



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


